Citation Nr: 0008616	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas. 

The veteran's claims were remanded by the Board for further 
development in April 1997.  Attempts by the RO to obtain 
further medical records including from the United States Post 
Offices and from Western Electric were unsuccessful.  The 
veteran's claims will therefore be decided on the evidence 
currently of record.

Prior to return of the veteran's claims to the Board, the 
veteran replaced the Paralyzed Veterans' of America with the 
Texas Veteran's Commission as his service representative.


FINDINGS OF FACT

1.  An unappealed RO determination in December 1974 denied 
the veteran's claims for entitlement to service connection 
for hypertension, a back disability, and psychiatric 
disability (claimed as fainting).

2.  Evidence received since the December 1974 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for hypertension and psychiatric 
disability.

3.  The claim for entitlement to service connection for 
hypertension is not plausible.

4.  The veteran's claim for service connection for a 
psychiatric disability, to include post traumatic stress 
disorder, is not plausible.

5.  The evidence received since the December 1974 RO decision 
denying service connection for a back disability is 
cumulative or redundant of evidence previously of record or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1974 RO denial of 
service connection for hypertension and psychiatric 
disability (claimed as fainting) is new and material and the 
claims are reopened. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a psychiatric 
disability, to include post-traumatic stress disorder, is not 
well grounded.  38 U.S.C.A. § 5107.

4.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has not been 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Service Connection 
Claims

The veteran's claims for service connection for hypertension, 
a back disability, and a psychiatric disability (claimed as 
fainting) were originally denied in a December 1974 rating 
decision.  The veteran was informed of the denial in January 
1975 and he did not appeal that decision.  As such, those 
determinations became final.  38 U.S.C.A. § 7105 (West 1991).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946 and 
a psychosis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


A. Hypertension

The evidence pertinent to the issue of service connection for 
hypertension of record at the time of the December 1974 
rating decision included the veteran's service medical 
records.  These records reveal that on examination for entry 
to service in August 1967 the veteran's blood pressure to be 
138/88.  The veteran reported that he had been rejected for 
service in 1964 due to high blood pressure.  The veteran was 
given a cardiology consultation in August 1967.  He reported 
that the Draft Board had told him that he was hypertensive 
after he had returned three times for blood pressure 
examinations and he was rejected.  He reportedly saw his 
local physician who found no hypertension and suggested no 
treatment.  Initially the veteran's blood pressure, left arm, 
was 180/90.  After the veteran remained quiet in the supine 
position for a few minutes, his blood pressure dropped to 
160/80.  A few minutes after that his blood pressure dropped 
to 150/80.  Blood pressure in the right femoral artery was 
160/90.  The examiner was of the opinion that the veteran's 
blood pressure was on a hyper-reactive type of emotional 
basis.  The examiner did not think that the veteran had any 
cardiovascular disease and did not think the veteran was 
disqualified as an Armed Forces enlistee.  An August 1967 
electrocardiograph indicates that the veteran had a blood 
pressure of 132/80.  

The veteran reported heart trouble in September and October 
1967.  Blood pressure was 150/80 in September and 130/80 in 
October.  Cardiac X-ray film series in October 1967 revealed 
no abnormalities.  The October 1967 examiner noted that there 
was no obvious evidence of heart disease.  Later in October 
1967 the veteran's blood pressure was measured to be 132/72 
on the right and 134/72 on the left.

An October 1967 psychiatric treatment report indicates that 
the veteran had a blood pressure of 140/90.

On discharge examination in July 1970 the veteran's blood 
pressure was 136/80.

Also of record at the time of the December 1974 rating 
decision was a September 1974 VA hospital summary indicating 
that the veteran underwent a left below the knee amputation 
resulting from a car accident.  The hospital summary does not 
contain any blood pressure measurements.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the December 1974 rating 
decision includes VA medical records, VA examination reports, 
the veteran's statements, and testimony before the 
undersigned member of the Board.  

An October 1983 VA record indicates treatment for neuropathy 
secondary to ethanol.  The veteran's blood pressure was 
138/84.

VA treatment records dated from October 1991 to October 1992 
reveal continuing treatment for hypertension.  The veteran's 
blood pressure measurements ranged from 130/70 to 176/118.  
In July 1992 the veteran reported that he had had 
hypertension for eight or nine years.

At the January 1997 hearing before the undersigned member of 
the Board the veteran testified that he had blackout spells 
in 1969.  He thought that he had the blackout spells due to 
hypertension.    

VA treatment records dated from December 1996 to June 1997 
reveal blood pressure measurements ranging from 138/84 to 
200/100.  The veteran was noted to have poorly controlled 
hypertension.

On VA psychiatric examination in September 1998 the veteran 
was noted to have hypertension, but no blood pressure 
measurements were recorded.  

VA medical treatment records dated from November 1997 to 
September 1998 reveal continued treatment for hypertension 
and blood pressure measurements ranging from 164/99 to 
226/136.

The veteran underwent a right below the knee amputation in 
November 1999.  His blood pressure was noted to be 141/82.

The veteran was not clinically diagnosed with hypertension at 
the time of the December 1974 rating action.  The newly 
submitted medical evidence shows that the veteran currently 
has a diagnosis of hypertension.  As current demonstration of 
the disability at issue by competent evidence is a criterion 
for determining the award of service connection, the newly 
submitted evidence is so significant, it must be considered 
in order to fairly decide the merits of the claim.  It is 
significant to note that there is no requirement that any 
"new" evidence must create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Citing 
regulatory history, the Court of Appeals of the Federal 
Circuit held in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108, that 38 C.F.R. § 3.156 
emphasizes the importance of a complete record for evaluation 
of the veteran's claim.  Hence, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for hypertension.

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for 
hypertension, next it must be determined if the veteran has 
submitted evidence of a well-grounded claim for service 
connection under 38 U.S.C.A. § 5107(a).  Winters v. West, 12 
Vet. App. 203, 207 (1999).  If he has not, the claim must 
fail, and VA is not obligated to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, or competent evidence relates the 
present condition to inservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Board has considered the veteran's statements and 
testimony that he now has hypertension as a result of 
service, however, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

While the veteran did report that he had high blood pressure 
while in service and the service records contain two 
borderline high blood pressure readings, there was no 
diagnosis of hypertension during service.  In fact, a 
military cardiologist, after recording one of the borderline 
blood pressure readings did not find the veteran to have 
hypertension.  The medical evidence of record does not show a 
diagnosis of hypertension until 1991 more than 20 years after 
service.  In 1992 the veteran reported an eight or nine year 
history of hypertension which would indicate that the veteran 
developed hypertension around 1983, more than 10 years after 
discharge from service.  Regardless, the post service medical 
records do not reveal a diagnosis of hypertension until many 
years after service and none of the medical records relate 
the veteran's current hypertension to service.  Without any 
medical evidence linking the veteran's current hypertension 
to service, the veteran's claim for service connection for 
hypertension is not well grounded and must be denied.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

B.  Back Disability

The evidence pertinent to the issue of service connection for 
a back disability which was of record at the time of the 
December 1974 rating decision, included the veteran's service 
medical records.  These records reveal that the veteran was 
in a truck accident in April 1969 and that he experienced 
contusions of the back and face without nerve or artery 
involvement.  The records indicate that he was treated in a 
hospital for three days.  A November 1969 service medical 
record indicates that the veteran was examined for a back 
injury.  There was slight improvement.  The veteran had pain 
with turning and bending.  His pain decreased with walking.  
The veteran then reported pain only with turning over in bed 
at night.  The examiner recommended light duty.  Left 
sacroiliac sprain was diagnosed.  The remainder of the 
service medical records, including the July 1970 discharge 
examination report, are silent to any complaints, diagnosis, 
or findings of a back disability.

The September 1974 VA hospital summary indicating that the 
veteran underwent a left below the knee amputation makes no 
reference to the veteran's back.

The evidence received since the December 1974 rating action 
includes VA medical records, VA examination reports, the 
veteran's statements, and his testimony before the 
undersigned member of the Board.  

In his request to reopen his claim for service connection for 
a back disability, received in October 1992, the veteran 
stated that he had received treatment for his back since 
April 1992 and that he believed that his current back 
problems resulted from a back injury in service.

At the hearing in January 1997 the veteran testified that he 
hurt his lower back when a truck he was in rolled over in 
service.  The veteran stated that he was in a hospital for 
two and a half weeks after the accident and that x-rays of 
his back were taken.  The veteran reported that he continued 
to have trouble standing, bending over, and crouching during 
service and that he occasionally went to sickbay for back 
treatment again during service.  He stated that he continued 
to have back problems after he left service.  He reportedly 
did not seek any back treatment for two or three years after 
discharge because he needed to support his family.  The 
veteran testified that he was taking Motrin for treatment of 
his back.  The veteran reported that when he had been working 
he had occasionally taken days off from work due to his back 
pain.

A review of the medical evidence submitted since the December 
1974 rating action includes a September 1992 VA outpatient 
record in which the veteran was noted to have degenerative 
joint disease and the veteran was prescribed Motrin.  
However, this record makes no reference to the veteran's 
back.  Neither this record nor any of the other newly 
submitted medical records indicate that the veteran had a 
back disability.  None of these newly submitted medical 
records even note complaints of back pain by the veteran.  
Since none of the newly submitted medical evidence makes any 
reference to a back disability, these records are not 
material to the veteran's claim.

While the veteran's stated and testified before a member of 
the Board that he has a current back disability due to an 
injury in service, as a layperson he is not competent to 
render a medical opinion.  See Espiritu.  Accordingly, the 
veteran's statements and testimony are not material to his 
claim for service connection for a back disability.

Since none of the evidence submitted since the December 1974 
RO decision is material to the veteran's claim, reopening of 
the claim for service connection for a back disability is not 
warranted.


C.  Psychiatric Disability

The evidence of record at the time of the December 1974 
rating decision included the veteran's service medical 
records which reveal that the veteran slashed his wrists in 
September 1967.  On psychiatric examination in October 1967 
the veteran was diagnosed as having had a mild and acute 
emotional instability reaction.  This was manifested by 
excitability and ineffectiveness when confronted with minor 
stress, undependable judgment under stress, anxiety, and 
guilt.  He was noted to have past history of character and 
behavior disorder of the immature type.  He was noted to have 
minimal impairment for further military duty.  A December 
1967 neuropsychiatric service certificate indicates that no 
evidence of psychiatric illness was found.  The psychiatrist 
noted that the veteran was not mentally ill and that he was 
cleared psychiatrically for action deemed appropriate by 
command.  The remainder of the service medical records, 
including the July 1970 discharge examination report are 
silent to any complaints, findings, or diagnosis of a 
psychiatric disability.

Post service VA medical records reveal complaints of anxiety 
and insomnia beginning in September 1992.  The veteran 
reported painful war memories.  The assessment was major 
depression.  The stressors included loss of employment, loss 
of left leg and foot, and marital discord.

At the January 1997 hearing the veteran testified that he had 
problems controlling his temper and that he had flashbacks of 
Vietnam.

The veteran underwent a VA psychiatric examination in 
September 1998.  The VA examiner diagnosed the veteran as 
having a depressive disorder, not otherwise specified.  The 
examiner expressed the opinion that the veteran's symptoms of 
depression were related to his divorce in 1993.  The examiner 
was unable to determine any connection between the veteran's 
depression and any events that occurred in the service.  

On VA psychiatric consult in November 1999, no psychiatric 
disability was noted.  

The veteran was not clinically diagnosed with an acquired 
psychiatric disability at the time of the December 1974 
rating action.  The newly submitted medical evidence shows 
that the veteran currently has psychiatric diagnoses of 
anxiety, insomnia and major depression.  As current 
demonstration of the disability at issue by competent 
evidence is a criterion for determining the award of service 
connection, the newly submitted evidence is so significant, 
it must be considered in order to fairly decide the merits of 
the claim.  It is significant to note that there is no 
requirement that any "new" evidence must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Citing regulatory history, the Court of Appeals 
of the Federal Circuit held in Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) concerning the definition of the term 
"new and material evidence" found in 38 U.S.C.A. § 5108, that 
38 C.F.R. § 3.156 emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  Hence, the 
Board finds that new and material evidence has been received 
to reopen the claim of service connection for a psychiatric 
disability.

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for a 
psychiatric disability, next it must be determined if the 
veteran has submitted evidence of a well-grounded claim for 
service connection under 38 U.S.C.A. § 5107(a).  Winters v. 
West, 12 Vet. App. 203, 207 (1999).  If he has not, the claim 
must fail, and VA is not obligated to assist the veteran in 
the development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, or competent evidence relates the 
present condition to inservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

While the veteran believes that he currently has a 
psychiatric disorder, to include post-traumatic stress 
disorder, due to service, as a layperson he is not competent 
to render a medical opinion.   See Espiritu. 

The service medical records do reveal that the veteran 
experienced an acute emotional instability reaction during 
service.  However, the veteran's current psychiatric 
disability has not been related to that incident or to any 
other incident of service.  In fact the September 1998 VA 
examiner found no connection between the veteran's current 
psychiatric symptoms and his service.  The Board further 
notes that the veteran has not been diagnosed as having post-
traumatic stress disorder by any medical personnel.  The 
medical evidence of record fails to provide any evidence that 
the veteran has a current psychiatric disability which is 
related to service.  Accordingly, his claim for service 
connection for a psychiatric disability, to include post-
traumatic stress disorder, is not well grounded and must be 
denied.


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for hypertension is 
granted.

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for psychiatric 
disability is granted.

A well-grounded claim not having been submitted, the appeal 
for service connection for hypertension is denied.

A well-grounded claim for service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder, not having been submitted, the appeal is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for a back 
disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


